B. F. SAFFOLD, J.,
(dissenting.) — The appellant was indicted for carrying concealed weapons under section 8555 of the Revised Code. He lived near Selma, and was going to Marion, a distance of about twenty-eight miles. Fourteen miles from Marion, or half way his journey, he was put off the ears by the conductor for improper and boisterous conduct, and at that time he exhibited pistols.
The court holds that his passage from Selma to Marion was such a traveling or going on a journey as relieved him from the penalty of the statute.
No more indefinite words could have been used in a penal statute than those of “ traveling ” or “ setting out on a journey.” But it is manifest that they were not employed in their most extensive signification. This would nullify the law, because any passing from one place to another, no matter how near, would be a traveling, and to prohibit the possession, or even the carrying of arms at home, would be contrary tp the constitution.
*47The evil sought to be remedied was the insecurity of life caused by the practice of carrying concealed weapons, and the consequent demoralization of society. It was deemed criminal for a person to put in his pocket a weapon to kill his Mends and acquaintances in a chance quarrel, or premeditated attack by himself. The distance of the travel was therefore intended to be such as would take him beyond the circle of his general acquaintance, and amongst strangers for whose conduct he was in no wise responsible, either by his precept or example, and against whom he was not protected by the consideration we exhibit for those whom we know. Since travel has been so much expedited by railroads, distance has almost given way to time as its measure, I would therefore much prefer to construe the traveling or setting out on a journey, intended by the statute, to mean a going beyond the jurisdiction of the particular law, that is, beyond the State.